Orders denying motions by plaintiff and impleaded defendant to strike out the separate defense and counterclaim interposed by defendant are unanimously affirmed, with $20 costs and disbursements to respondent. It is apparent from the pleadings in their present state that both cases have closely related questions of law and fact. Due to this interrelation, a joint trial will serve the interests of justice and will not prejudice any substantial rights of the parties. On the argument of the appeals, the parties indicated their acquiescence in a joint trial if the orders appealed from were affirmed. We need not wait until issue is completely joined in both cases to direct a joint trial where, as in the instant eases, we are certain there will be issues and their nature may easily be surmised. (Lee v. Schmeltzer, 229 App. Div. 206, 209.) We, therefore, direct a joint trial of the actions pursuant to section 96-a of the Civil Practice Act. Settle order. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.